1    ADAM PAUL LAXALT
       Nevada Attorney General
2    Katlyn M. Brady (Bar No. 14173)
       Deputy Attorney General
3    Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
4    Las Vegas, NV 89101
     (702) 486-0661 (phone)
5    (702) 486-3773 (fax)
     katlynbrady@ag.nv.gov
6    Attorneys for Defendants
     James Dzurenda, Brian Williams,
7    and Perry Russell

8                               UNITED STATES DISTRICT COURT

9                                      DISTRICT OF NEVADA

10   BRANDYN GAYLER,                               CASE NO. 2:17-cv-02429-JAD-GWF

11          Plaintiff,

12   vs.                                             MOTION FOR AN EXTENSION OF
                                                     TIME TO FILE A JOINT INTERIM
13   HIGH DESERT STATE PRISON, et al.,              STATUS REPORT (FIRST REQUEST)

14          Defendants.

15

16          Defendants, James Dzurenda, Brian Williams, and Perry Russell, by and through

17   counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Katlyn M. Brady,

18   Deputy Attorney General, requests this Court grant a fourteen (14) day extension of time

19   to file a joint interim status report.

20          This Court should grant Defendants’ motion for an extension of time to file a joint

21   status report.      To date, Defendants have not received any information from Plaintiff

22   regarding the estimated trial length or trial availability. Undersigned counsel is in the

23   process of arranging a telephonic meeting to discuss this information.          Accordingly,

24   Defendants request a short extension to file the joint interim status report.

25   I.     BACKGROUND

26          On August 27, 2019, this Court entered a scheduling order. ECF No. 18. The Court
27   ordered the parties to submit an Interim Status Report on or before December 19, 2019.
28   Id. To date, Plaintiff has not contacted undersigned counsel to provide the necessary



                                              Page 1 of 3
1    information or discuss the possibility of using the Short Trial Program. See Declaration of
2    Counsel, attached as Exhibit A. Accordingly, undersigned counsel is in the process of
3    arranging a telephonic conference to discuss these issues. Id. However, the conference
4    cannot be completed before the December 19, 2019, deadline.
5    II.    APPLICABLE LAW
6           Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), this Court may extend the
7    time to perform an act within a specific time for good cause shown.
8    III.   LEGAL ARGUMENT
9           This Court should grant Defendants’ motion to extend the deadline to file a Joint
10   Interim Status Report. To date, Plaintiff has not contacted undersigned counsel to prepare
11   a Joint Interim Status Report. Accordingly, undersigned counsel is in the process of
12   arranging a telephonic meeting to discuss the Joint Interim Trial Report. Good cause exists
13   to extend the deadline based on the parties’ inability to meet concerning this filing.
14   Defendants therefore request this Court grant the parties until January 2, 2020 to file a
15   Joint Interim Status Report.
16   IV.    CONCLUSION
17          This Court should grant an extension of deadline to file a Joint Interim Status
18   Report. Counsel is diligently working to complete the Joint Interim Status report, but has
19   been unable to do so.
20          DATED this 19th day of December, 2019.
21                                          Respectfully submitted,
22                                          AARON D. FORD
                                            Attorney General
23

24                                          By: /s/ Katlyn M. Brady
                                               Katlyn M. Brady (Bar No. 14173)
25     IT IS SO ORDERED.                       Deputy Attorney General
                                               Attorneys for Defendants
26

27     ________________________
       U.S. MAGISTRATE JUDGE
28
       Dated: December 23, 2019

                                            Page 2 of 3
